Exhibit 10.28.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement (this “Loan Modification Agreement’) is entered
into as of December 21, 2005, by and between SILICON VALLEY BANK, a
California-chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462, doing business under the name “Silicon Valley East”
(“Bank”) and, ARTISOFT, INC., a Delaware corporation with its principal place of
business at One Memorial Drive, Cambridge, Massachusetts 02142 and VERTICAL
COMMUNICATIONS ACQUISITION CORP., a Delaware corporation with its principal
place of business at One Memorial Drive, Cambridge, Massachusetts 02142 (singly
and collectively, jointly and severally, “Borrower”).

 

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of September 28, 2005,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of September 28, 2005 between Borrower and Bank (the “Loan Agreement”).
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Loan Agreement.

 

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by:
(i) the Collateral as described in the Loan Agreement, and (ii) the Intellectual
Property Collateral as described in certain Intellectual Property Security
Agreements each dated September 28, 2005 (singly and collectively, the “IP
Agreement”) by Borrower in favor of Bank (together with any other collateral
security granted to Bank, the “Security Documents”).

 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

 

3. DESCRIPTION OF CHANGE IN TERMS.

 

Modification to Loan Agreement.

 

Section 5a. of the Schedule to the Loan Agreement is hereby amended by deleting
the following text appearing therein:

 

“a. Minimum Tangible Net Worth:

 

Borrower shall maintain a Tangible Net Worth of not less than the amounts set
forth below:

 

  (a) ($500,000.00), from the date of this Agreement through September 30, 2005;

  (b) ($1,250,000.00), from October 1, 2005 through October 31, 2005;

  (c) ($1,500,000.00), from November 1, 2005 through November 30, 2005;

  (d) ($600,000.00), from December 1, 2005 through December 31, 2005;

  (e) ($1,000,000.00), from January 1, 2006 through January 31, 2006;

  (f) ($1,000,000.00), from February 1, 2006 through February 28, 2006; and

  (g) $500,000.00, from March 1, 2006 through March 31, 2006.”

 

and substituting the following text therefor:

 

  “a. Minimum Tangible Net Worth:



--------------------------------------------------------------------------------

Borrower shall maintain a Tangible Net Worth of not less than the amounts set
forth below:

 

  (a) ($6,000,000.00), from October 1, 2005 through October 31, 2005;

  (b) ($6,250,000.00), from November 1, 2005 through November 30, 2005;

  (c) ($5,350,000.00), from December 1, 2005 through December 31, 2005;

  (d) ($5,750,000.00), from January 1, 2006 through January 31, 2006;

  (e) ($5,750,000.00), from February 1, 2006 through February 28, 2006; and

  (f) ($4,250,000.00), from March 1, 2006 through March 31, 2006.”

 

4. FEES. Borrower shall reimburse Bank for all legal fees and expenses
previously incurred in connection with its loan arrangement with Borrower and
all legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.

 

5. RATIFICATION OF INTELLECTUAL PROPERTY SECURITY AGREEMENT. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions IP
Agreement, and acknowledges, confirms and agrees that the IP Agreement contains
an accurate and complete listing of all Intellectual Property Collateral as
defined the IP Agreement.

 

6. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificates each dated as of September 28, 2005 between
Borrower and Bank, and acknowledges, confirms and agrees the disclosures and
information above Borrower provided to Bank in the Perfection Certificates has
not changed, as of the date hereof, with the exception of the change of the
Borrower’s chief executive office to One Memorial Drive, Cambridge,
Massachusetts.

 

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

 

8. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

 

9. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

 

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.



--------------------------------------------------------------------------------

11. JURISDICTION/VENUE. Borrower accepts for itself and in connection with its
properties, unconditionally, the exclusive jurisdiction of any state or federal
court of competent jurisdiction in the Commonwealth of Massachusetts in any
action, suit, or proceeding of any kind against it which arises out of or by
reason of this Loan Modification Agreement; provided, however, that if for any
reason Bank cannot avail itself of the courts of the Commonwealth of
Massachusetts, then venue shall lie in Santa Clara County, California.
NOTWITHSTANDING THE FOREGOING, THE BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION
OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY IN THE COURTS OF ANY OTHER
JURISDICTION WHICH THE BANK DEEMS NECESSARY OR APPROPRIATE IN ORDER TO REALIZE
ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE BANK’S RIGHTS AGAINST THE BORROWER
OR ITS PROPERTY.

 

12. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.

 

[signature page follows]



--------------------------------------------------------------------------------

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

BORROWER:

 

ARTISOFT, INC.

     

BANK:

 

SILICON VALLEY BANK, doing business as

SILICON VALLEY EAST

By:  

/s/ Duncan G. Perry

      By:  

/s/ Michael Tramack

Name:  

Duncan G. Perry

      Name:  

Michael Tramack

Title:  

Vice President & Chief Financial Officer

      Title:  

Vice President

VERTICAL COMMUNICATIONS ACQUISITION

CORP.

        By:  

/s/ Duncan G. Perry

            Name:  

Duncan G. Perry

            Title:  

Vice President

           